Case: 2:19-cv-00013-EAS-KAJ Doc #: 74 Filed: 04/30/20 Page: 1 of 2 PAGEID #: 719




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

KINSLEY NYCE

                       Plaintiff,

          v.                                                    Case No. 2:19-cv-13
                                                                Judge Edmund A. Sargus
STEPHEN JONES, et al.,                                          Magistrate Judge Jolson

                       Defendants.



                             REPORT AND RECOMMENDATION

          Despite filing this case well over one year ago, Plaintiff has not served Defendant Janice

Lorrah. (See Docs. 72, 73). Rule 4(m) of the Federal Rules of Civil Procedure requires the

Court to dismiss an action without prejudice if the defendant is not served within 90 days after

the complaint is filed unless the plaintiff shows good cause for the failure. Plaintiff has not

shown good cause for failing to serve Defendant nor has Defendant otherwise participated in this

action.        As Defendant Lorrah is the only remaining Defendant in this case, it is

RECOMMENDED that this action be DISMISSED without prejudice for failure to timely

effect service of process under Rule 4(m) of Federal Rules of Civil Procedure.

                                     Procedure on Objections

          If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s).       A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or
Case: 2:19-cv-00013-EAS-KAJ Doc #: 74 Filed: 04/30/20 Page: 2 of 2 PAGEID #: 720




modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: April 30, 2020                                /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE
